The Supreme- Court affirmed the decree of the Common Pleas on January 11th, 1884, in the following opinion:
Per Curiam.
The Cpurt committed no error in refusing to open this judgment. The person who made the lease to the appellant had no-authority from the appellee to do so. The latter was therefore not bound by his action. While a principal may be bound by an unauthorized act of his agent, within the general line or scope of the agency; yet that is not this case. The lease did not profess to be made in the name or on behalf of the appellee, who was the owner of the premises, and known to the appellant to be such. The fact that there was no omission to assign the-old lease to the appellee at the time of his purchase does not enlarge the equities of the appellant nor make the lease in question valid, which was otherwise invalid.
Decree affirmed and appeal dismissed at the cost of the appellant.